United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cr-00462-CRB Document 600 Filed 08/02/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,
v.
SUSHOVAN HUSSAIN,
Defendant.

 

 

Case No. 16-cr-00462-CRB-1

ORDER VACATING CORRECTED
BOND ORDER AND SECOND
UPDATED BOND ORDER

For the reasons stated at the hearing on this matter today, August 2, 2019, and in

light of the further proceedings set on this matter, see Minute Entry, Aug. 2, 2019 (Dkt.

598), this Court hereby VACATES the Corrected Bond Order (Dkt. 584) issued on July 2,

2019, and the Second Updated Bond Order (Dkt. 594), issued on July 19, 2019.

IT IS SO ORDERED.
Dated: August 2, 2019

i>

 

CHARLES R. BREYER
United States District Judge

 
